Judgments, Supreme Court, New York County (Herbert I. Altman, J.), rendered December 4, 2003, convicting defendant, upon his pleas of guilty, of bail jumping in the second degree and criminal contempt in the first degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously modified, on the law, to the extent of reducing the sentence for the bail jumping conviction to one year, and otherwise affirmed.
We reduce the sentence for the bail jumping conviction in order to effectuate the intent of the parties and court, as expressed at the time of the plea. The People do not oppose that reduction. We perceive no basis for otherwise reducing the sentences. Concur—Tom, J.E, Marlow, Ellerin, Williams and McGuire, JJ.